UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 23, 2007 Burlington Northern Santa Fe Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-1153541-1804964 (Commission File Number) (I.R.S. EmployerIdentification No.) 2650 Lou Menk Drive Fort Worth, Texas 76131 (Address of principal executive offices)(Zip Code) (800) 795-2673 (Registrant's telephone number, including area code) (Not Applicable) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item 2.02 Results of Operations and Financial Condition OnOctober 23, 2007, Burlington Northern Santa Fe Corporation issued a press release announcing its third quarter 2007 operating results. The press release is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits See Exhibits index included herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BURLINGTON NORTHERN SANTA FE CORPORATION Date: October 23, 2007By: /s/ Thomas N. Hund Thomas N. Hund Executive Vice President and Chief Financial Officer BURLINGTON NORTHERN SANTA FE CORPORATION INDEX OF EXHIBITS Exhibit NumberDescription 99.1 Burlington Northern Santa Fe Corporation press release dated October 23, 2007.
